DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,931,138 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bumpus et al. (U.S. Patent 4,931,055, hereinafter “Bumpus”). 
Bumpus discloses, regarding claim 12, an implant (see Figs. 2-3) for stabilizing vertebral bodies (see Fig. 5), comprising: an extendable rod assembly (see annotated 

    PNG
    media_image1.png
    837
    429
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bumpus, as applied to claim 12 above, and in view of Kawakami et al. (U.S. Pub. No. 2013/0338713 A1, hereinafter “Kawakami”). 
Bumpus discloses all of the features of the claimed invention, as previously set forth above, Bumpus further discloses, regarding claim 15, wherein the cover comprises an aperture (see annotated Fig. 3 above). Bumpus further teaches that allen wrench socket 15 is accessible via the aperture in 12 to be engaged by an allen wrench e.g. 
Kawakami discloses a spinal correction system (40, see Figs. 4-5), wherein the system includes a drive member (132 and 134) configured to engage the gear assembly (via socket 112) and wherein the drive member comprises a driver interface section (132) and a gear interface section (134), wherein the driver interface section is configured to extend out of the housing member (46, see Fig. 5) in order to provide an instrument to facilitate incremental movement of the rod (see para. [0067]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant in Bumpus to include a drive member comprising a driver interface section and a gear interface section in view of Kawakami in order to in order to provide an instrument to facilitate incremental movement of the rod. The examiner notes that since the allen wrench socket in Bumpus is rotatably disposed within the aperture, the drive member received within the socket will also be rotatably disposed within the aperture. 

Allowable Subject Matter
Claim(s) 1-11 is/are allowed.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest: a stabilizing spinal implant with an elongate sleeve, gear assembly, actuating rod and fixed rod, and as per claim 1, wherein the diameter of the input gear and the diameter of the output gear each extend along a longitudinal axis of the elongate sleeve. 

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that claim 12 has been amended to include the limitation “an output gear that is offset from the central longitudinal axis” and that Bumpus fails to teach an output gear that is offset from the longitudinal axis of the elongate sleeve, instead the output gear in Bumpus is coaxially aligned with the longitudinal axis of the elongate sleeve. 
In response to Applicant's argument that Bumpus does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., “an output gear that is offset from the central longitudinal axis”) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not. In addition claim 12 has been listed as original in the response filed on 1/14/2022. In addition, as set forth above, Bumpus discloses the input gear (10) being offset from the central longitudinal axis (see annotated Fig. 3 above), as required by original claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Pool et al. (US 2010/0094302 A1) discloses an implant for stabilizing vertebral bodies with a gear assembly with multiple gears / input / output gears (430, 432,434) offset from the longitudinal axis of the of the extendable rod (see Fig. 44).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773